         Case 2:10-cr-00336-RAJ Document 79-8 Filed 04/19/19 Page 1 of 1



The Honorable Richard A. Jones
700 Stewart St.
Seattle, WA 98101

Dear Judge Jones

Please find this letter as my request for the Court to end the probation period for Colton Moore.
My experience with Colton began with a phone call from the United States Coast Guard that my
airplane was in the shallow water off the coast of the Bahamas. The local sheriff arrived after my
having reported it stolen and told me likely the Barefoot Bandit stoled my airplane.
After reading about him and his upbringing I told the federal Prosecutor not to incarcerate him
for me, best thing for him would be a job!
Colton reached out to me shortly after his incarceration, we began corresponding and I promise
you Judge, Colton is a very bright young man who made a mistake and paid for it dearly.
I am asking you to end his probation early so that he may get about his life and be a contributing
productive citizen. I have every confidence that Colton having made his adolescent mistakes will
not be seen again by the Judicial system.
My wife and I visited Colton in prison , our impressions were reinforced .
Colton is contrite and very sorry for his actions and has taken full responsibility for them.
Judge, I have been around young men, having served as the United States Walker Cup Captain
this past four years. Colton is equally mannered and always respectful .
Thank you for your consideration.
Respectfully ,



John Spider Miller
